DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 9, 33-36, 41-43 are objected to because of the following informalities:
Claim 1, line 1, “blood sample” should read “a blood sample”
Claim 3, line 1, “obtaining the blood sample” should read “the obtaining the blood sample”
Claim 9, line 1, “lysing and purifying” should read “the lysing and the purifying”
Claim 33, line 1, “purifying” should read “the purifying”
Claim 34, line 1, “purifying” should read “the purifying”
Claim 35, line 1, “purifying” should read “the purifying”
Claim 36, line 1, “purifying” should read “the purifying”
Claim 41, line 1, “analyzing micro RNAs” should read “the selectively analyzing micro RNAs”
Claim 42, line 1, “analyzing micro RNAs” should read “the selectively analyzing micro RNAs”
Claim 43, line 1, “constructing a library” should read “the constructing a library”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitation "the sample" in line 4. It is unclear if the “the sample” refers to the “blood sample” in claim 1, line 1, or the “a biological sample” in claim 1, line 3.
Claim 1 recites the limitation "the mixture" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the mixture” is interpreted as the mixture of the lysis reagent and the biological sample.
Claims 2-4, 9, 10, 13, 14, 16, 17, 20, 22, 23, 31-36, 41-47 inherit and do not remedy the deficiencies of independent claim 1.

Claim 16 is dependent upon canceled claim 15. For examination purposes, claim 16 is construed to depend from claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 36, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Grabmüller (hereinafter “Grabmüller”; Forensic Science International, 2016, publicly available 10 Nov 2015).
Regarding claim 1, Grabmüller teaches a method for purifying unbiased RNA (pg 13, col 1, para 4 “Prior to each extraction with the NucleoSpin miRNA Kit (Macherey-Nagel, Duren, Germany) which had been shown to be best suited for forensic DNA/RNA co-extraction [10] and according to the manufacturer’s instructions using the small RNA protocol, swabs (whole cotton tip or approximately 2 cm2) were cut into small pieces with scissors…Small RNA was eluted in 40 ml of nuclease-free water”; small RNA is interpreted as unbiased RNA) from blood sample (pg 12, col 2, para 3 “Ballistic models were constructed as a slightly modified version of the ballistic model described elsewhere…small 5 x 5 cm plastic foil bags filled with a mixture of 3 ml blood and 300 mg of ground brain tissue of the same source was sealed and attached to each bottle”; pg 13, col 1, para 2) comprising: (a) obtaining a biological sample, dissolved in a lysis reagent (pg 13, col 1, para 4); (b) lysing the sample dissolved in the lysis reagent (pg 13, col 1, para 4 “The swab fragments were then incubated with 350 ml lysis buffer and NucleoSpin Forensic Filters (Macherey–Nagel) were used to separate RNA containing lysates from discardable solid material by centrifugation at 21000   g for 3 min.”); and (c) purifying RNA from the mixture, wherein the purifying does not involve an RNA precipitation step (pg 13, col 1, para 4 “Prior to each extraction with the NucleoSpin miRNA Kit (Macherey-Nagel, Duren, Germany)…NucleoSpin Forensic Filters (Macherey–Nagel) were used to separate RNA containing lysates from discardable solid material by centrifugation at 21000  g for 3 min…Small RNA was eluted in 40 ml of nuclease-free water); and (d) selectively analyzing micro RNAs from the purified RNA (pg 13, col 2, para 6 “Based on previous work [2,12,13] the following blood and brain specific microRNAs (miRNA) were chosen for the detection of blood and brain tissue: miR-16 (blood) and miR-124a (brain tissue)(Table 2).”), wherein the purified RNAs provide a representative population of the RNA content of the original sample (pg 13, col 1, para 4-col 2, para 2).

Regarding claim 2, Grabmüller teaches the method of claim 1, and teaches the blood sample is whole blood (pg 12, col 2, para 3; pg 13, col 1, para 2).

Regarding claim 36, Grabmüller teaches the method of claim 1, wherein purifying does not comprise phase separation (pg 13, col 1, para 4). 

Regarding claim 41, Grabmüller teaches the method of claim 1, wherein analyzing micro RNAs comprises performing qRT-PCR (pg 14, col 1, para 2-4).

Claims 1, 2-4, 9, 10, 22, 31, 32, 33, 35, 36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Atarod (hereinafter “Atarod”; F1000Research 3:183, 7 Oct 2015), as evidenced by the PAXgene Blood miRNA Kit Handbook (hereinafter “PAXgene”, December 2015).
Atarod disclosed a method comprising:
(a) obtaining a biological sample, dissolved in a lysis reagent; 
Page 3, “Materials and methods”, “Sample collection and storage”: “PB (2.5 ml) was collected in PAXgene Blood RNA Tubes…containing an RNA stabilising agent that lysed the blood cells and stabilised the intracellular RNA.”
(b) lysing the sample dissolved in the lysis reagent; 
Page 3, “Materials and methods”, “Sample collection and storage”: “PB (2.5 ml) was collected in PAXgene Blood RNA Tubes…containing an RNA stabilising agent that lysed the blood cells and stabilised the intracellular RNA.”
(c) purifying RNA from the mixture, wherein the purifying does not involve an RNA precipitation step; 

As evidenced by PAXgene, this protocol does not involve precipitation (see “Principle and procedure”, pages 7-8). While cells containing the intracellular RNA are pelleted, this does not constitute “precipitation” of RNA as this term is understood in the art.
and (d) selectively analyzing micro RNAs from the purified RNA, 
Page 4, “Reverse transcription and quantitative real-time PCR”: “MicroRNA specific cDNA was synthesized from 10 ng total RNA extracted from isolated PBMCs and whole blood using TaqMan MicroRNA reverse transcription (RT) kit…”.
wherein the purified RNAs provide a representative population of the RNA content of the original sample
Abstract: “This study examined miR-146a-5p and miR-155-5p expression using total RNA extracted in parallel from whole blood and PBMCs of 14 healthy volunteers.” Since “total RNA” was extracted, the purified RNAs would be a representative population of the RNA content of the original sample.
With regard to claim 2, Atarod used whole blood (in the case of the “whole blood” samples discussed above).
With regard to claim 3, Atarod collected blood in tubes containing an RNA stabilising agent that lysed the blood cells.
With regard to claim 4, it is submitted that the reagent in the PAXgene tubes has the recited property, since this is the same tube used in Applicant’s disclosure.
With regard to claims 9 and 10, as evidenced by PAXgene, the protocol involves incubation of the PAXgene tubes containing blood for a minimum of 2 hours at 15-25°C to achieve complete lysis of blood cells; see PAXgene page 15, step 1.

With regard to claim 41, Atarod performed qRT-PCR (page 4, “Reverse transcription and quantitative real-time PCR”).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Grabmüller, in view of U.S. Pre-Grant Publication No. US 2019/0127729 A1 to Schuster.

Schuster teaches a method for purifying unbiased RNA (Abstract) without an RNA precipitation step (para [0032]-[0033]), comprising obtaining the blood sample comprises collecting blood in a tube comprising the lysis reagent (para [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have collected the blood sample in a tube comprising the lysis reagent, in order to allow cell lysis and nucleic acid release at the point of sample collection, hence an effective process for RNA isolation (para [0002]; para [0011]).

Regarding claim 33, Grabmüller teaches the method of claim 1, but does not teach the method further the purifying further comprises performing DNase I digestion.
Schuster teaches a method for purifying unbiased RNA (Abstract), comprising lysing the sample dissolved in the lysis reagent (para [0030]), purifying RNA without an RNA precipitation step (para [0032]-[0033]), wherein the purifying further comprises performing DNase I digestion (para [0034]; para [0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a step of DNase I digestion to remove DNA to generate purified RNA (para [0034]).

Claims 4, 9, 10, 17, 20, 22, 31, 32, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Grabmüller, in view of Macherey-Nagel (Macherey-Nagel, 2014).

Macherey-Nagel teaches a NucleoSpin miRNA Kit that purifies small RNA from blood sample (pg 6, para 1), comprising lysing the sample dissolved in the lysis reagent (pg 4; pg 12 “Add 90 μL Buffer MLP to 300 μL sample...Incubate for 3 min at room temperature (18–25 °C)”), wherein the lysis reagent inactivates one or more microbes and nucleases in the blood sample (pg 10 “MLP…Guanidinium thiocyanate 30–60%”; note it is established that guanidinium thiocyanate inactivates microbes and nucleases). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have employed a lysis reagent as taught by Macherey-Nagel that inactivates one or more microbes and nucleases in the blood sample, to produce predictable results, e.g. prevent contamination and undesirable nucleic acid degradation (MPEP 2143 I (D)).

Regarding claim 9, Grabmüller teaches the method of claim 1, teaches the method purifies unbiased RNA using NucleoSpin miRNA Kit (pg 13, col 1, para 4), but does not specifically teach lysing and purifying are performed at 20-30°C.
Macherey-Nagel teaches a NucleoSpin miRNA Kit that purifies small RNA from blood sample (pg 6, para 1), comprising lysing the sample dissolved in the lysis reagent (pg 4; pg 12 “Add 90 μL Buffer MLP to 300 μL sample...Incubate for 3 min at room temperature (18–25 °C)…Add 30 μL Buffer MPP and vortex for 5 s…Centrifuge for 3 min at 11,000 x g to pellet the protein.”), purifying RNA from the mixture, wherein the purifying does not involve an RNA precipitation step (pg 12-13 “Place a NucleoSpin® miRNA Column in a Collection Tube (2 mL) and load the sample onto the column. Incubate for 2 min at room temperature (18–25 °C)”; pg 6, para 1 “The NucleoSpin® miRNA Plasma kit offers the 
It would have been obvious to one of ordinary skill in the art to have performed the lysing and purifying steps at temperature between 20-30°C, to prevent salt precipitation (pg 16, para 4; pg 9, para 3).

Regarding claim 10, Grabmüller teaches the method of claim 1, teaches the method purifies unbiased RNA using NucleoSpin miRNA Kit (pg 13, col 1, para 4), but does not specifically teach step (b) involves an incubation period of at least 1 minute.
Macherey-Nagel teaches a NucleoSpin miRNA Kit that purifies small RNA (pg 6, para 1), comprising lysing the sample dissolved in the lysis reagent (pg 4; pg 12 “Add 90 μL Buffer MLP to 300 μL sample...Incubate for 3 min at room temperature (18–25 °C)…Add 30 μL Buffer MPP and vortex for 5 s…Centrifuge for 3 min at 11,000 x g to pellet the protein.”), purifying RNA from the mixture, wherein the purifying does not involve an RNA precipitation step (pg 12-13 “Place a NucleoSpin® miRNA Column in a Collection Tube (2 mL) and load the sample onto the column. Incubate for 2 min at room temperature (18–25 °C)”; pg 6, para 1), and the lysing involves an incubation period of at least 1 minute (pg 12 “Add 90 μL Buffer MLP to 300 μL sample...Incubate for 3 min at room temperature (18–25 °C)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incubated the sample in a lysis reagent for at least 1 minute, in order to allow sample denaturation and the release of nucleic acid in the lysis buffer (pg 6, para 2; pg 12).


Macherey-Nagel teaches a NucleoSpin miRNA Kit that purifies small RNA from blood sample (pg 6, para 1), comprising lysing the sample dissolved in the lysis reagent (pg 4; pg 12), purifying RNA from the mixture, wherein the purifying does not involve an RNA precipitation step (pg 12-13”; pg 6, para 1), and the lysis reagent comprises a chaotropic salt (pg 10 “MLP…Guanidinium thiocyanate 30–60%”). 
It would have been obvious to one of ordinary skill in the art to have used a lysis reagent comprising a chaotropic salt, given that chaotropic salt is a common lysis reagent with reasonable success in cell lysis and thus nucleic acid release (MPEP 2143 I (D)).

Regarding claim 20, Grabmüller teaches the method of claim 1, teaches the method purifies unbiased RNA using NucleoSpin miRNA Kit (pg 13, col 1, para 4), but does not specifically teach the lysis reagent is essentially free of phenol. 
Macherey-Nagel teaches the NucleoSpin miRNA Kit which does not involve the use of phenol in the lysis reagent (pg 6, para 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a lysis reagent essentially free of phenol, in order to simplify the purification of RNA by eliminating the step og phenol/chloroform precipitation (pg 6, para 1), as taught by MACHEREY-NAGEL.

Regarding claim 22, Grabmüller teaches the method of claim 1, the method purifies unbiased RNA using NucleoSpin miRNA Kit (pg 13, col 1, para 4), but does not specifically teach the lysing step further comprises proteinase K digestion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included proteinase K digestion in the lysis step, in order to improve miRNA yield (pg 8, para 2).

Regarding claim 31, Grabmüller teaches the method of claim 1, and the method purifies unbiased RNA using NucleoSpin miRNA Kit (pg 13, col 1, para 4), but does not each the purifying step comprises applying the mixture to a silica spin column to bind the RNA to said column.
Macherey-Nagel teaches a NucleoSpin miRNA Kit that purifies small RNA from blood sample (pg 6, para 1), comprising lysing the sample dissolved in the lysis reagent (pg 4; pg 12), purifying RNA from the mixture, comprising applying the mixture to a silica spin column to bind the RNA to said column (pg 13 “Place a NucleoSpin® miRNA Column in a Collection Tube (2 mL) and load the sample onto the column… Wash and dry silica membrane…1st wash Add 100 μL Buffer MW1 to the NucleoSpin® miRNA Column.”). 
It would have been obvious to one of ordinary skill in the art tbefore the effective filing date of the claimed invention to have purified the mixture of lysis buffer and sample by applying the mixture to 

Regarding claim 32, Grabmüller, in view of MACHEREY-NAGEL, teaches the method of claim 31, and Macherey-Nagel teaches the mixture is diluted in an equal volume of isopropanol prior to applying said mixture to the column (pg 12; note a 400 μL of isopropanol is added to a mixture of 90 μL Buffer MLP, 30 μL MPP and 300 μL sample, which roughly equals 400 μL in total). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an equal volume of isopropanol to said mixture prior to applying said mixture to the column, in order to improve nucleic acid binding to the silica column (pg 6, para 3).

Regarding claim 34, Grabmüller, in view of MACHEREY-NAGEL, teaches the method of claim 17, and Macherey-Nagel teach the purifying further comprises removal of the chaotropic salt (pg 17, para 1-2 “Carry-over of ethanol or salt…Check if buffer MW2 has been equilibrated to room temperature (18–25 °C) before use. Washing at lower temperatures lowers efficiency of salt removal.”; pg 12-14; pg 9, para 1 “Buffers MLP and MW1 contain guanidinium thiocyanate”; note the washing using MW2 buffer to remove salt is performed after the lysis and washing steps that use buffers containing guanidinium thiocyanate).
The removal of chaotropic salt from purified RNA would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to prevent the residual salt from interfering downstream RNA experiments (pg 17 “Suboptimal performance of RNA in downstream experiments…Carry-over of ethanol or salt”).


It would have been prima facie obvious before the effective filing date of the claimed invention to have washed the silica column with ethanol or isopropanol after binding, which is a common practice in spin column based nucleic acid purification to remove contaminants from bound nucleic acids (MPEP 2143 I (D)).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grabmüller, in view of U.S. Pre-Grant Publication No. US 2013/0041145 A1 to Kirsch et al. (hereinafter “Kirsch”).
Regarding claim 14, Grabmüller teaches the method of claim 1, but does not teach the lysis reagent and the sample are mixed at a volume of 0.7-1.5 of lysis reagent to a volume of 0.7-1.5 of sample.
Kirsch teaches a method of isolating RNA without phase separation from blood sample (Abstract; para [0036]), comprising mixing lysis reagent with the sample at a ratio of 1.8:1 to 1:1.8 (para [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grabmüller with the teachings of Kirsch to mix lysis reagent with the sample at the ratio of in the range of 0.7-1.5: 0.7-1.5 in order to avoid the unnecessary increase of sample volume (para [0043]).

Regarding claim 16, Grabmüller, in view of Kirsch, teaches the method of claim 14, and Kirsch teaches the lysis reagent and the sample are mixed at 1:1 vol:vol ratio (para [0043]). 
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grabmüller, in view of U.S. Pre-Grant Publication No. US 2013/0065223 A1 to Klein et al. (hereinafter “Klein”).
Regarding claim 23, Grabmüller teaches the method of claim 1, but fails to teach the lysing step further comprises agitation of the sample with one or more bead.
Klein teaches a method of purifying RNA (Abstract; para [0087]) comprising lysing the sample by agitating the sample in lysis reagent containing beads (para [0117]-[0118] “a method for processing a bodily sample comprising the step of (i) providing a mixture comprising the bodily sample to be processed, at least one chaotropic agent, at least one reducing agent, and at least one proteolytic enzyme. Preferably, the components of the mixture are as described above, e.g., in the definitions and for the first aspect of the present invention. Preferably, said mixture is the lysis reaction mixture as described above in the definitions…Preferably, the method according to the third aspect of the present invention further comprises the step of…bead milling the mixture”). 
It would have been obvious to one of ordinary skill in the art to have lysed the sample by agitating the sample with beads because bead milling improves the efficacy of sample lysis due to elevated liquid shear gradients and collision with the beads (para [0084] of Klein).


Claim 42, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Grabmüller, in view of Knutsen et al. (PLOS ONE, 2003; hereinafter “Knutsen”).

Knutsen teaches a method of selectively analyzing micro RNAs from the purified, unbiased RNA (Abstract; pg 2, col 1, para 4), comprising constructing a library for miRNA sequencing (pg 2, col 2, para 2 “Approximately 100 ng of small RNA enriched samples were subjected to adaptor ligation and subsequently cDNA synthesis. The cDNAs were size selected based on expected size of miRNA and adaptors (60–80 nt) using NovexH pre-cast gels (Invitrogen). The purified cDNAs underwent 18 cycles of PCR using barcoded primers. Equal molar amount of each barcoded sample were pooled together in one library”) and performing next generation miRNA sequencing on said library (pg 2, col 2, para 2 “SOLiD4 Next Generation Sequencing Analysis…Approximately 650 million enriched beads were deposited on a full glass slide for SOLiD4 sequencing…Adaptors were trimmed, sequences were grouped, counted, and annotated against mature miRNA sequence references.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed an miRNA library and performed miRNA NGS given that miRNA NGS is one of well-known, finite solutions to profile miRNA with reasonable expectation of success (pg 1, col 2, para 2 of Knutsen).

Regarding claim 45, Grabmüller, in view of Knutsen, teaches the method of claim 42, and Knutsen teaches the method further comprises performing Nanostring nCounter analysis (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have further performed a Nanostring nCounter analysis, for example, for a comparison between miRNA NGS and Nanostring nCounter analysis in detecting miRNA (Abstract of Knutsen).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grabmüller and Macherey-Nagel, as applied to claim 10 above, and further in view of Schuster.
Regarding claim 13, Grabmüller, in view of MACHEREY-NAGEL, teaches the method of claim 10, and but does not teach the incubation step comprises storing the sample at less than 10 degrees C for at least one day.
Schuster teaches a method for purifying unbiased RNA (Abstract) without an RNA precipitation step (para [0032]-[0033]), comprising lysing the sample dissolved in the lysis reagent having a stabilizing reagent (para [0030]), which has a stabilizing reagent allowing the storage of the sample at less than 10 degrees C for at least one day (para [0040]).
The storing the sample at less than 10 degrees C for at least one day in themethod of Grabmüller of purifying RNA, would have been obvious to one of ordinary skill in the art, according to the teachings of Schuster, to allow the sample to be transported while maintained stable (para [0011]).

Claim 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Grabmüller and Knutsen as applied to claim 42 above, and further in view of Pimentel et al. (Journal of Laboratory Automation, 2015; hereinafter “Pimentel”).
Regarding claim 43, Grabmüller, in view of Knutsen, teaches the method of claim 42, but does not teach constructing a library comprises ligating adaptors to each end of the micro RNAs.
Pimentel teaches a method of constructing a library of microRNA for miRNA sequencing (Abstract; pg 582, col 1, para 2-3) comprises ligating adaptors to each end of the micro RNAs (Fig. 7).
The ligation of adapters to both ends of the microRNAs for sequencing would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for example, to 

Regarding claim 44, Grabmüller, in view of Knutsen and Pimental, teaches the method of claim 43, and Pimental teaches the adaptors comprise barcodes (pg 584, col 2, para 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a barcodes in the adaptors, in order to permit multiplexed sequencing analysis (pg 584, col 2, para 1).

Claim 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Grabmüller and Knutsen as applied to claim 42 above, and further in view of Hsiao et al. (2011 IEEE International Conference on Bioinformatics and Biomedicine Workshops, 2011; hereinafter “Hsiao”).
Regarding claim 46, Grabmüller, in view of Knutsen, teaches the method of claim 42, but fails to teach the method further comprises performing unbiased miRNA functional enrichment analysis.
Hsiao teaches a method of profiling miRNA by unbiased miRNA functional enrichment analysis (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further performed unbiased miRNA functional enrichment analysis to analyze functions of microRNAs (Abstract), as taught by Hsiao.

Regarding claim 47, Grabmüller, in view of Knutsen and Hsiao, teaches the method of claim 46, and Hsiao teaches said analysis comprises using a target prediction program, gene annotation data, and applying statistical analysis (pg 451, col 2, para 2). 
It would have been obvious to one of ordinary skill in the art before the art to have performed a target prediction program, gene annotation data, and applying statistical analysis (pg 451, col 2, para 2) .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Atarod (hereinafter “Atarod”; F1000Research 3:183, 7 Oct 2015), as evidenced by the PAXgene Blood miRNA Kit Handbook (hereinafter “PAXgene”, December 2015).
The teachings of Atarod have been discussed. Atarod disclosed storing the tubes at -20°C until processing (page 3, “Sample collection and storage”), but did not indicate this was for at least one day.
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to store the samples for at least one day, since if the samples were to be process on the same day as collected, there would have been no reason to place them at -20°C. It would have been obvious to store the samples until such time as was convenient for processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/B.L./Examiner, Art Unit 1637           

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637